COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Alston and Senior Judge Coleman


RODNEY SHADE
                                                                     MEMORANDUM OPINION *
v.     Record No. 2145-11-2                                              PER CURIAM
                                                                         MARCH 6, 2012
J.M. FRY COMPANY, INC. AND
 TRAVELERS INDEMNITY COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Seth R. Carroll; Geoff McDonald & Associates, P.C., on brief), for
                 appellant.

                 (Chanda W. Stepney; Law Offices of Mark J. Beachy, on brief), for
                 appellees.


       Rodney Shade appeals a decision of the Workers’ Compensation Commission finding

that his back condition is not related to his compensable work accident. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Shade v. J.M. Fry Co.,

JCN VA000-0020-4452 (Sept. 30, 2011). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.